Citation Nr: 9905797	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  93-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, for additional development.  In 
November 1998, following the requested development, the RO 
continued its previous denial of the claimed benefit.  The 
case is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The veteran has post-traumatic stress disorder as a 
result of exposure to mortar and rocket attacks during his 
service in the Republic of Vietnam.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for post-traumatic 
stress disorder.  His claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993) (evidentiary assertions accompanying claim 
must be accepted as true for the purpose of determining 
whether a claim is well grounded unless the assertions are 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Governing regulations provide 
that service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that he was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  Id.  However, if the claimed 
stressor is not combat related, the veteran's lay testimony 
regarding his inservice stressor is insufficient, standing 
alone, to establish service connection and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

It is contended by and on behalf of the veteran that he has 
post-traumatic stress disorder as a result of his service in 
Vietnam.  It is maintained that his base camp received enemy 
fire on numerous occasions and that the United States Armed 
Services Center for Research of Unit Records (USASCRUR) has 
established that there were combat losses in the veteran's 
unit during his Vietnam service.  As post-traumatic stress 
disorder has been diagnosed based on stressful events in 
Vietnam, it is contended that service connection for that 
disorder is warranted under prevailing case law.  

The record shows that on VA examinations in May and October 
1998, the veteran was diagnosed with post-traumatic stress 
disorder as a result of stressful events in Vietnam.  
Although post-traumatic stress disorder has been diagnosed, 
after-the-fact medical nexus evidence cannot be used to 
establish the occurrence of the stressor.  Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  Thus, the dispositive issue is 
whether there is credible supporting evidence that the 
claimed inservice stressors actually occurred.  

The record shows that the veteran served as a heavy machine 
operator and truck driver in Vietnam from January 19 to 
August 2, 1969.  He was attached to Company A of the 589th 
Engineer Battalion (Construction) (589th Engr Bn (Const)), 
but he received no combat-related decorations.  The veteran 
initially claimed that he witnessed three soldiers being 
killed by a rocket and a friend injured when his bulldozer 
turned over.  He also claimed that he saw dead bodies.  

In a report dated in February 1996, the U.S.Army and Joint 
Services Environmental Support Group (ESG), the predecessor 
organization to USASCRUR, enclosed the Operation Report - 
Lessons Learned submitted by the 589th Engr Bn for the period 
from February 1 to October 31, 1969.  The operation report 
disclosed that there had been a number of mortar and rocket 
attacks during the reporting period directed against the Phan 
Rang Air Base, the 589th Engr Bn's base camp location.  
Included with the ESG report were extracts from Air Base 
Defense in the Republic of Vietnam for the period from 
January 26 to July 20, 1969, which document the results of 
enemy rocket and mortar attacks on the Phan Rang Air Base 
during the veteran's tour of duty in Vietnam.  These extracts 
show that there were 24 enemy attacks on Phan Rang Air Base 
during this period and that 23 of them were standoff attacks.  
These attacks resulted in 38 Americans being wounded in 
action.  Two Americans were killed in action on June 7, 1969.  
There were also eight Allied wounded in action.  Two American 
aircraft were destroyed and 35 aircraft damaged.  The 
extracts show that Allied aircraft were not damaged.  On 
January 26, 1969, 16 enemy were killed in action, and one 
prisoner of war was taken.  

In a report dated in March 1998, USASCRUR stated that 
battalion operational reports revealed that a mortar attack 
on January 25, 1969, resulted in the veteran's company 
receiving one round in the company maintenance section motor 
pool, five rounds in the field directly behind the motor 
pool, and one round in the maintenance platoon motor pool.  
In a motor attack the following day, one round landed in the 
Company A mortar pool causing slight damage to equipment.  
USASCRUR further reported that for the period ending April 
30, 1969, the operation reports document a mortar and rocket 
attack on February 24, 1969, resulting in no casualties or 
damage to the base, and enemy mortar and rocket attacks on 
five separate occasions during the period March 15-24, 1969, 
resulting in no casualties to the 589th Engr Bn and very 
light casualties and damage to the base.  USASCRUR noted that 
Phan Rang was the base camp location of the 589th Engr Bn.  

The RO in November 1998 continued its denial of this claim on 
the basis that a verified stressor had not been established.  
The RO noted that almost everyone in Vietnam at one time or 
another came under some type of rocket or mortar attack.  
While this is undoubtedly true, it does not take into account 
the fact that the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) has changed 
the standard for what constitutes a stressor from an 
objective to a subjective one.  See Cohen v. Brown, 10 Vet. 
App. 128, 153 (Nebeker, C.J., concurring) (noting the change 
and stating that a more susceptible individual might have 
post-traumatic stress disorder based on exposure to a 
stressor that would not necessarily have the same effect on 
"almost anyone").  The recent VA examinations have 
predicated the diagnosis of post-traumatic stress disorder in 
large measure on the veteran's exposure to rocket and mortar 
attacks during his tour of duty in Vietnam.  The veteran must 
be given the benefit of the more liberal standard for what 
constitutes a stressor because the criteria were changed 
during the pendency of this appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); Cohen v. Brown, 10 Vet. App. 
at 153.  Moreover, it is not necessary that the claimant 
corroborate every detail of his personal participation in the 
stressful events alleged; it is sufficient if independent 
evidence of stressful events implies his exposure to them.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

It follows that service connection for post-traumatic stress 
disorder must be granted.  The veteran has been accorded the 
benefit of the doubt with respect to the material issue of 
exposure to rocket and mortar attacks while serving with 
Company A, 589th Engr Bn (Const), in Vietnam.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

